Order affirmed, without costs of this appeal to either party. Memorandum: Relator’s contention that the action of the Court of Quarter Sessions, Hudson County, New Jersey, imposing sentences to run concurrently with a prior sentence imposed by the Court of Special Sessions of Bergen County, New Jersey, was tantamount to a suspension of sentence, is without merit. The record before us discloses that relator received no suspended sentence on any of the three convictions relied upon to make him a fourth offender. On each of the three prior convictions, there was a final judgment on sentence within the meaning of section 1942 of the Penal Law. Service of the sentences imposed by the Court of Quarter Sessions to run concurrently with the sentence imposed by the Court of Special Sessions cannot be construed as suspending imposition of sentence. All concur. (The order dismisses a writ of habeas corpus and remands relator to the custody of defendant.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ. [193 Misc. 596.]